                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

JIMMY DIXON                                         §
                                                    §   Civil Action No. 4:18-CV-634
v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                    §
COMMISSIONER, SSA                                   §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On August 24, 2019, the report of the Magistrate Judge (Dkt. #13) was entered containing

proposed findings of fact and recommendations that the final decision of the Commissioner of the

Social Security Administration be affirmed. Having received the report of the Magistrate Judge,

having considered Plaintiff’s Objections (Dkt. #14), and Defendant’s Response (Dkt. #16), and

having conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s report

should be adopted.

                 OBJECTIONS TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3). Objections

to a report must specifically identify portions of the report and the basis for those objections. Fed.

R. Civ. P. 72(b); see also Battle v. U.S. Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987)

(explaining that if the party fails to properly object because the objections lack the requisite

specificity, then de novo review by the court is not required.). In other words, a party objecting to

a magistrate judge’s report must specifically identify those findings to which he or she objects.
Moreover, the District Court need not consider frivolous, conclusory, or general objections.

Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds

by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       Plaintiff argues that the Magistrate Judge erred in finding substantial evidence to support

the ALJ’s RFC determination and again advocates that the ALJ improperly substituted his lay

opinion (Dkt. #14). Plaintiff specifically objects that “no doctor—treating, examining, or State

Agency—opined [Plaintiff] could lift and carry 50 pounds occasionally and 25 pounds frequently,

and frequently stand and walk” (Dkt. #14 at p. 4). Defendant advances that in challenging the

report Plaintiff “essentially [argues], that any RFC finding in the absence of a medical opinion

precisely matching that finding is necessarily unsupported” (Dkt. #16 at p. 2).

       There has never been a requirement in the Fifth Circuit that an RFC precisely match an

expert medical opinion. Here, the ALJ’s opinion and Magistrate Judge’s report discussed at length

the conflicts between Dr. Lopez’s and Dr. Lee’s conflicting opinions (Dkt. #13 at pp. 4–5, 8–9,

11–15; TR pp. 29–37). The Magistrate Judge highlighted the ALJ’s reliance on Dr. Lee’s opinion

that “Plaintiff ha[s] no exertional limitations” (Dkt. #13 at pp. 4, 12; TR pp. 41–42, 114–115).

After recognizing the RFC finding was “neither an outright adoption of Dr. Lee, nor Dr. Lopez’s

opinion of Plaintiff’s functional capacity, but clearly represent[ed] a consideration of all of the

medical opinions in the record,” the Magistrate Judge concluded the finding was supported by

substantial evidence (Dkt. #13 at pp. 14–15). Plaintiff’s objection, much like the argument raised

in his initial brief to the Court, fails to consider the totality of the evidence in the record (Dkts.

#10; #14). Further Plaintiff’s reliance on Ripley wholly disregards Dr. Lee’s opinion that Plaintiff

had no exertional limitations. Indeed, as Defendant points out, “if a person has no exertional

limitations, he should be able to perform at all exertional levels” (Dkt. #16 at p. 3). “If someone

can do very heavy work, we determine that he or she can also do heavy, medium, light and

                                                  2
    sedentary work.”     20 C.F.R. § 404.1567.     Also contrary to Plaintiff’s assertion, Butler is

    distinguishable from the instant case—Butler, unlike here, was completely devoid of any medical

    opinion or other evidence that supported the RFC valuation. Butler v. Barnhart, 99 F. App’x 559

    (5th Cir. 2004). Adopting Plaintiff’s interpretation of Butler would require an ALJ to wholly adopt

    and/or match exactly the medical opinions in the record. The ALJ has sole responsibility for

    determining a claimant’s RFC. Newton v. Apfel, 209 F.3d 448, 455-56 (5th Cir. 2000). The ALJ

    properly weighed the evidence and competing opinions and made a finding that was not identical

    to any one medical-source opinion. See Fontenot v. Colvin, 661 F. App’x 274, 277 (5th Cir. 2016);

    Garcia v. Colvin, 622 F. App'x 405, 410 (5th Cir. 2015); Hatton v. Berryhill, No. 2:16-CV-00276,

    2018 WL 1449181, at *11 (N.D. Tex. Mar. 1, 2018), report and recommendation adopted, No.

    2:16-CV-276-D, 2018 WL 1426963 (N.D. Tex. Mar. 22, 2018). Plaintiff’s first objection is

    overruled.

           Plaintiff also objects to the Magistrate Judge’s failure to address whether Plaintiff was

    prejudiced by the ALJ’s error. But, because the Court finds no error in the ALJ’s assessment,

    Plaintiff’s second objection is overruled.

                                             CONCLUSION

           Having considered Plaintiff’s Objections (Dkt. #14), Defendant’s Response (Dkt. #16), all

.   other relevant filings, and having conducted a de novo review, the Court adopts the Magistrate

    Judge’s Report and Recommendation (Dkt. #13) as the findings and conclusions of the Court.

           It is, therefore, ORDERED that the decision of the Commissioner is AFFIRMED.

           IT IS SO ORDERED.
           SIGNED this 27th day of September, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                                   3
                                           UNITED STATES DISTRICT JUDGE
